DETAILED ACTION
This action is responsive to the election of species filed 11/2/21.
Claims 1-7, 9-20 are rejected.
Claim 8 is withdrawn from consideration due to being drawn to a non-elected species. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of species V in the reply filed on 11/2/21 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Regarding claim 8, the claim recites that the ‘activation strip comprises a plurality of interconnected unsealing segments adapted to unseal and release the activator liquid, each unsealing segment operatively connected to two or more of the plurality of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites the limitation "the plurality of liquid permeable heaters".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the liquid permeable heaters".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of liquid permeable heaters".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second heat generating layer and permeates the second liquid permeable sheet into the second liquid permeable heater ".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, it is not clear what is meant by ‘wherein the heater activation system is operable to provide fluid communication between the at least one of the plurality of sealed bladders and the at least one second sealed bladder’. For instance, there is no disclosed structure in the elected embodiment which would allow fluid communication between the different sealed bladders. For the sake of examination, this limitation will be interpreted to mean that the bladders empty into the same internal enclosure until further explanation is provided.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-7 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young WO 2010108132 in view of Amarasinghe et al. (US 20060276089, “Amarasinghe”).
Regarding claim 1, Young teaches an outer shell (Fig. 1, outer containment envelope 20) formed of an impermeable material (Par. 50, ‘Outer containment envelope 
Young, as modified, fails to teach that the impermeable outer shell comprises an inner impermeable layer and an outer layer. 
Amarasinghe teaches a thermal therapy device (Abstract) which comprises an analogous outer shell (Par. 31, ‘The PCM is usually provided in the article of clothing in the form of discrete packs or pouches’) which comprises a laminate material having inner impermeable layer and an outer layer (Par. 35, ‘the present invention also provides a PCM encapsulated by a laminate film, wherein the laminate film comprises an outer heat-sealing layer and an inner layer which is impermeable to the PCM.’). 
Therefore, since both Young and Amarasinghe teach different liquid impermeable materials for the containment of liquids in thermal therapy devices, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known liquid impermeable material for the other in order to achieve the predictable result of a liquid impermeable material for containing a liquid in a thermal therapy device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Young, as modified, further teaches wherein the activator element portion comprises an activation strip (Fig. 2, middle shear strip 48) extending through an activation aperture of the outer shell (Fig. 2, slit 52) and is in contact with a plurality of sealed bladders (Fig. 7, reactant compartments 40a, 40b and par. 47, ‘sealed reactant compartment 40 may be converted into two subcompartments 40a and 40b by placing second transverse seal 43 in the middle of sealed reactant compartment 
Regarding claim 3, Young, as modified, further teaches wherein the unsealing segment is disposed at least partially inside the outer shell (Fig. 3 showing the relevant structure disposed within containment envelope 20) operatively  connected to at least one of the plurality of sealed bladders (Fig. 4d showing middle shear strip 48 connected to bladder 40 having shear lines 60) and adapted to unseal and release the activator liquid (Par. 47, ‘the user must take care to pull middle shear strip 48 far enough that shear lines 60 lengthen all the way across both transverse seal 41 and second transverse seal 43.’), and the handle segment extends through or outside the activation aperture and is operable to be externally accessed by a user (Fig. 3, middle shear strip 48 extends through slit 52 and has pull tab 30 at its distal end which is externally accessible by the user).
Regarding claim 6, Young, as modified, fails to teach wherein the activation strip comprises a plurality of interconnected unsealing segments adapted to unseal and release the activator liquid, each unsealing segment operatively connected to at least one of the plurality of sealed bladders (Fig. 7, the embodiment of fig. 7 has two separate bladders 40a, 40b with two transverse seals 41, 43 and therefore two interconnected unsealing segments).
Regarding claim 7, Young, as modified, further teaches wherein the activation strip is operatively connected to two or more of the plurality of sealed bladders (par. 47, ‘sealed reactant compartment 40 may be converted into two subcompartments 40a and 40b by placing second transverse seal 43 in the middle of sealed reactant compartment 40 […] The contents of the two subcompartments 40a and 40b are released into outer containment envelope 20 in the same way as previously described (i.e. by pulling on middle shear strip 48).’).
Regarding claim 13, Young, as modified, further teaches pulling at least a portion of the activation strip of the blanket of claim 3 through the activation aperture (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20’).
Regarding claim 14, Young, as modified, further teaches wherein the activator liquid, when released from each of the plurality of sealed bladders, contacts the heat generation layer and permeates the liquid permeable sheet into the liquid permeable heater (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20 where it contacts a second reactant. If the second reactant is inside second reactant compartment 50, then second reactant compartment 50 is permeable to the reactant released from sealed reactant compartment 40.’; par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’) and combines with the 
Regarding claim 15, Young, as modified, further teaches wherein pulling the activation strip unseals the at least one first sealed bladder and releases the first activator liquid into the internal enclosure (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20 where it contacts a second reactant. If the second reactant is inside second reactant compartment 50, then second reactant compartment 50 is permeable to the reactant released from sealed reactant compartment 40.’; par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’).
Claims 4-5, 12 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young in view of Amarasinghe, as applied to claims 1-3, 6-7 and 13-15, above, and further in view of Joseph et al. (US 6644383, “Joseph”). 
Regarding claim 12, Young, as modified, teaches an outer shell (Fig. 1, outer containment envelope 20) having an inner impermeable layer (Young has previously been modified in view of Amarasinghe to utilize a laminate material for the outer shell, the laminate material having in inner impermeable layer and an outer layer; see Amarasinghe, par. 35) with an activation aperture (Fig. 2, slit 52); and an outer layer (See Amarasinghe, par. 35), wherein the inner layer and the outer layer form an internal enclosure within the outer shell (Fig. 3, enclosure formed between layers 22/24); a heat 
Young, as modified, fails to teach heater activation layer includes two or more liquid permeable heaters, each comprising an exothermic reactant enclosed in a liquid permeable sheet.
Joseph teaches an analogous exothermic heater (Abstract) in which the heat generation layer comprises a liquid permeable sheet that is quilted to integrally form
two or more liquid permeable heaters (Col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254 can be mapped to the two or more liquid permeable heaters), each comprising an exothermic reactant enclosed in a liquid permeable sheet (Fig. 13, solid material 244; col. 3, lines 41-42, ‘The disclosure will focus on heating an item 12 with an exothermic chemical reaction.’).
 Therefore, in view of Joseph, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Young, as modified, by providing a liquid permeable sheet that is quilted to integrally form two or more liquid permeable heaters each comprising an exothermic reactant enclosed in a liquid permeable sheet, so as to prevent the solid exothermic reactant materials from shifting within the device, as taught by Joseph. 
Regarding claim 4, Young, as modified, further teaches wherein the heat generation layer comprises a plurality of liquid permeable heaters (Young has previously been modified in view of Joseph to provide a heat generating layer which comprise a plurality of permeable heaters; see Joseph, col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254).
Regarding claim 5, Young, as modified, further teaches wherein two or more of the plurality of liquid permeable heaters comprise quilted compartments in the liquid permeable sheet (Young has previously been modified in view of Joseph to provide a heat generating layer which comprise a plurality of quilted compartments; see Joseph, col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254).
Regarding claim 16, Young, as modified, further teaches wherein the heat generation layer comprises a plurality of liquid permeable heaters (Young has been modified to include a heater layer with a plurality of liquid permeable heaters; see Joseph, col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254) and wherein the activator liquid from each of the one or more sealed bladders contacts at least one of the plurality of liquid permeable heaters (Par. 44).
Regarding claim 17, Young, as modified, further teaches wherein the activator liquid from each of the one or more sealed bladders contacts two or more of the liquid permeable heaters and causes an exothermic reaction in each of the two or more of the liquid permeable heaters (Young has previously been modified in view of Joseph to provide a heat generating layer which comprises a plurality of permeable heaters; see Joseph, col. 6, lines 25-60 and figs. 13-14, liquid permeable compartments 254).
Regarding claim 18, Young, as modified, further teaches wherein an exothermic reaction is caused in each of the plurality of liquid permeable heaters after contact of the activator liquid with each liquid permeable heater (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction that causes the pouch to emit (absorb) heat’; further Young has previously been modified in view of Joseph to provide a heat generating layer having a plurality of permeable heaters; see Joseph, col. 6, lines 25-60 and figs. 13-14, liquid permeable compartments 254).
Claims 11, 9-10 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young in view of Amarasinghe, as applied to claims 1-3, 6-7 and 13-15, above, and further in view of Potter (US 20110224760). 
Regarding claim 9, Young, as modified, fails to teach at least one internal bulkhead that internally divides the internal enclosure into fluidly isolated first internal chamber and second internal chamber, wherein the heat generation layer is disposed in the first internal chamber; and a second heat generating layer disposed in the second internal chamber comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet and at least one second sealed bladder containing a second activator liquid.
Potter teaches a thermal regulation blanket (Abstract) which comprises at least one internal bulkhead that internally divides the internal enclosure into fluidly isolated first internal chamber and second internal chamber (Par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’), wherein a first heat generation layer is disposed in the first internal chamber ; and a second heat generating layer disposed in the second internal chamber (Par. 19 and fig. 2, the thermoregulation blanket comprises multiple cells each which can comprise its own exothermic reaction layer), the first and second heat generating layers comprising  first and second sealed bladders containing a first and second activator liquids (Par. 5, ‘A plurality of pouches are disposed within respective cells of the plurality of cells […] The rupture of a pouch of the plurality of pouches causes the second reagent to mix with the first reagent of the respective cell.’).
In view of Potter, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Perry by providing at least one bulkhead for dividing the internal enclosure into multiple chambers, each chamber having the structure taught by Young including the liquid bladder, the heat generating layer and the 
Regarding claim 10, Young, as modified, further teaches wherein the heater activation system is operable to provide fluid communication between at least one of the plurality of sealed bladders and the at least one second sealed bladder (Par. 47, since sub-compartments 40a,b they can be considered to be in ‘fluid communication’ when the activated by middle shear strip 48).
Regarding claim 11, Young, as modified, further teaches at least one internal bulkhead that internally divides the internal enclosure into fluidly isolated first internal chamber and second internal chamber (Young has previously been modified in view of Potter to provided bulkheads dividing the internal enclosure into multiple distinct cells each containing the heating/activation structure taught by Young; see Potter, par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’), wherein the heat generation layer is disposed in the first internal chamber (Young has been modified to include multiple cells each containing a heat generating layer, one of which can be considered the first heat generating layer); and a second (Young has been modified to include multiple cells with duplicate structure) heat generating layer disposed in the second internal chamber  comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet (Fig. 3, second reactant compartment 50; pars. 13, 44, 52) and at least one second sealed bladder containing a second activator liquid (Fig. 2, sealed reactant compartment 40; par. 52); and a second (Young has been modified to include multiple 
Regarding claim 16, Young, as modified, further teaches wherein the heat generation layer comprises a plurality of liquid permeable heaters (Young has been modified in view of Potter to include multiple cells with duplicate structure) and wherein the activator liquid from each of the one or more sealed bladders contacts at least one of the plurality of liquid permeable heaters (Par. 44).
Regarding claim 18, Young, as modified, further teaches wherein an exothermic reaction is caused in each of the plurality of liquid permeable heaters after contact of the activator liquid with each liquid permeable heater (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction that causes the pouch to emit (absorb) heat.’ Further, Young has been modified in view of Potter to include multiple cells with duplicate structure).
Regarding claims 19-20, Young, as modified, teaches pulling at least a portion of the activation strip through the activation aperture and pulling at least a portion of the second activation strip through the second activation aperture (Young has been modified in view of Potter to include multiple cells with duplicate structure; par. 43); .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9849253 (‘253) in view of Young.
The following is a comparison between application claim 1 and claim 3 of ‘253:

Application claim 1
Claim 1 of ‘253
1.    A blanket, comprising:

an outer shell having an inner impermeable layer; and an outer layer, wherein the inner layer and the outer layer form an internal enclosure within the outer shell;

a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer includes at least one liquid permeable heater comprising an exothermic reactant enclosed in a liquid permeable sheet and 






a plurality of sealed bladders containing an activator liquid; and




a heater activation system, comprising an activator having an activator element portion and a user operable portion, wherein the user operable portion is 



an outer shell, wherein the outer shell comprises an inner impermeable layer with an activation aperture, and an outer permeable layer, wherein the inner layer and the outer layer form an internal enclosure within the outer shell; 


a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer comprises at least one first liquid permeable heater comprising a first exothermic reactant; 

an intracorporeal fluid conduit disposed within the outer shell or internal to the inner impermeable layer, wherein the intracorporeal fluid conduit has a path through the device, and wherein the intracorporeal fluid conduit further comprises an inlet port adjacent to a proximal end of the device and an outlet port adjacent to a distal end of the device; and 


a heater activation system disposed within the outer shell, comprising: 

at least one sealed bladder disposed inside the internal enclosure adjacent to the heat generation layer; and an activator liquid disposed in the at least one sealed bladder; wherein the activator liquid, when released from the at least one sealed bladder, contacts the heat generation layer and permeates the at least one first liquid permeable heater to combine with the first exothermic reactant causing a first exothermic reaction that heats fluid in the intracorporeal fluid conduit;

an activation strip operatively connected to the at least one sealed bladder, wherein the extending from the outer shell through the activation aperture into the at least one sealed bladder, wherein pulling the handle segment unseals the at least one sealed bladder and releases the activator liquid.


As can be seen from the above comparison claim 3 of ‘253 teaches all aspects of application claim 1 except that the ‘at least one sealed bladder’ is a ‘plurality of sealed bladders’ or that the permeable heater is ‘enclosed in a liquid permeable sheet’. However, as illustrated above, these features are obvious over Young.
Claims 1-7, 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,195,073 (‘073) in view of Young.
The following is a comparison between application claim 1 and claim 1 of ‘073:
Application claim 1
Claim 1 of ‘073
1.    A blanket, comprising:

an outer shell having an inner impermeable layer; and an outer layer, wherein the inner layer and the outer layer form an internal enclosure within the outer shell;








a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer includes at least one liquid permeable heater comprising an exothermic reactant enclosed in a liquid permeable sheet and 

a plurality of sealed bladders containing an activator liquid; and







a heater activation system, comprising an activator having an activator element portion and a user operable portion, wherein the user operable portion is accessed at least partially outside the outer shell and is provided in functional communication with the activator element portion such that an activating action on the user operable portion provides fluid communication between the activator liquid and at least one liquid permeable heater.



an outer shell that comprises: an inner impermeable layer with an activation aperture; an outer layer operatively connected to the inner impermeable layer to form an internal enclosure within the outer shell; and 

an integrally formed pressure valve, wherein the pressure valve is configured to remain closed until a threshold internal pressure is reached causing the valve to open venting fluid from the internal enclosure and further configured to close once the internal pressure has reduced below said threshold internal pressure, said integrally formed pressure valve capable of retaining an insulation layer within the outer shell while preventing the outer shell from bursting due to over inflation; 




a first heat generation layer disposed inside the internal enclosure, wherein the first heat generation layer comprises a plurality of liquid permeable heaters each containing a first exothermic reactant; 



a heater activation system, comprising: 
at least one first sealed bladder disposed inside the internal enclosure adjacent to the first heat generation layer; a first activator liquid internal to the first bladder; at least one second sealed bladder disposed inside the outer shell; and a second activator liquid internal to the second bladder; 

wherein the first activator liquid is releasable from the at least one first sealed bladder so the first activator liquid is capable of contacting the first heat generation layer and permeating into each of the plurality of liquid permeable heaters; wherein the first activator liquid and the first exothermic reactant are configured to exothermically react in a first exothermic reactant and to form said insulation layer as a byproduct of said first exothermic reaction; 

a first activation strip extending into and out of the first activation aperture of the outer shell, wherein the first activation strip comprises: a first unsealing segment disposed inside the outer shell and operatively connected to the at least one first sealed bladder and a handle segment operable to be externally accessed by a user; and a second unsealing segment disposed inside the outer shell and operatively connected to the at least one second sealed bladder, wherein when pulled the handle segment is configured to cause the at least one first sealed bladder to unseal and release the first activator liquid into the internal wherein when pulled the second unsealing segment of the first activation strip is configured to cause the at least one second sealed bladder to unseal and release the second activator liquid into the internal enclosure; and wherein at least a portion of the second activator liquid when released from the second bladder is capable of permeating at least one of the plurality of liquid permeable heaters to combine with the first exothermic reactant disposed therein so that a second exothermic reaction is produced that strengthens the insulation layer, wherein the outer shell is configured to be inflated by the insulation layer.


As can be seen from the above comparison, claim 1 of ‘073 teaches all aspects of application claim 1 except that the permeable heaters are ‘enclosed in a liquid permeable sheet’. However, as illustrated above, these features are obvious over Young.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794